Citation Nr: 1018623	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal eligibility for nonservice-connected 
disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The appellant had verified service in the New Philippine 
Scouts from July 1946 to April 1947.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2009, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, through 
the VA's Appeals Management Center (AMC) in Washington, DC.  
The primary purposes of such remand were to obtain further 
input from the National Personnel Records Center (NPRC) for 
recertification of the appellant's service and to permit the 
AMC to readjudicate the claim to reopen based on all the 
pertinent evidence, including that submitted since entry of 
the most recent supplemental statement of the case.  
Following the AMC's completion of the requested actions, the 
case has since been returned to the Board for further review.  

This matter was previously advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  Expedited consideration has 
continued to be undertaken.  


FINDINGS OF FACT

1.  Service of the appellant is verified by the service 
department as having been with the New Philippine Scouts from 
July 1946 to April 1947; there is no evidence or information 
to suggest additional active service or that the verified 
active service has been mischaracterized.

2.  By its decision of April 2005, the RO most recently 
determined that the appellant was without recognized active 
service establishing basic eligibility for VA nonservice-
connected disability pension benefits; following notice to 
the appellant and of his appellate rights, he did not enter 
an appeal of the April 2005 determination.  

3.  Evidence received since entry of the April 2005 decision 
does not raise a reasonable possibility of substantiating 
legal entitlement to VA nonservice-connected pension 
benefits.


CONCLUSIONS OF LAW

1.  The April 2005 decision denial of basic eligibility of 
the appellant for VA nonservice-connected disability pension 
benefits is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2005 decision denial of 
basic eligibility for VA nonservice-connected disability 
pension benefits is not new and material; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b).  Proper VCAA notice as 
originally construed must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the VA Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends 38 C.F.R. 
§ 3.159(b)(1), effective May 30, 2008).

VCAA letters, dated in October 2006, January 2007, January 
2008, and April 2008 informed the appellant that basic 
eligibility for nonservice-connected disability pension could 
be shown to exist if he served in a regular component of 
active military service of the United States Armed Forces for 
a period of 90 days or more, one day of which must have been 
during wartime.  Moreover, he was specifically informed that 
"[s]ervice with the Commonwealth Army (USAFFE), including the 
recognized guerillas, or the new Philippine Scouts does not 
meet this requirement."  The Veteran was additionally 
provided a full-page notice as to the more general 
requirements to establish VA pension benefits.  The VCAA 
letters explained the evidence necessary to substantiate his 
claim as well as his and VA's respective duties for obtaining 
evidence.  

Here, the initial VCAA notice was provided prior to issuance 
of the letter determination on appeal, with full VCAA notice 
occurring thereafter, inclusive of the requirements 
pertaining to the newness and materiality of the evidence to 
reopen a previously denied claim pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and that involving the 
assignment of ratings and effective dates per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), followed by the 
issuance of a supplemental statement of the case, most 
recently in January 2010.  To that extent, any discrepancy in 
the timing of the VCAA notice provided is cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  

As will be discussed further below, under the undisputed 
facts of this case, the appellant cannot establish legal 
eligibility for VA nonservice-connected pension benefits.  
Thus, further notice as to what would be required to 
substantiate his claim would serve no useful purpose and 
would result in no reasonably possibility of substantiating 
the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

With regard to the duty to assist, the claims file contains 
the appellant's writings and testimony, evidence from his 
spouse and others, service department documentation of 
service, and verification by the service department of the 
claimed service.  There is no indication or allegation that 
the appellant had other than service with the New Philippine 
Scouts.  Thus, there is no reasonable possibility that 
further development would result in substantiation of the 
appellant's claim for nonservice-connected disability pension 
benefits.  In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. 
Cir. 2008), the U.S. Court of Appeals for the Federal Circuit 
held that, pursuant to both 38 C.F.R. § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  In this case, such was effectuated on 
remand, with there being no change in the service 
department's certification as to the appellant's military 
service.  The appellant does not point to any evidence absent 
from the claims folder for which VA bears an obligation to 
obtain on his behalf.  

As noted above, this matter was previously remanded by the 
Board in October 2009 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
appellant, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to the claim at hand.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the claims file that there are 
additional available relevant records that have not yet been 
obtained.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include cases such as this one, where the claimant is 
ineligible for the benefit sought because of lack of 
qualifying service or lack of veteran status.  38 C.F.R 
§ 3.159(d).

Claim to Reopen for Legal Eligibility for VA Pension

The appellant claims anew that he had the requisite service 
so as to render him basically eligible for VA nonservice-
connected disability pension, including recognized guerilla 
service.  Additional evidence, including an Affidavit for 
Philippine Army Personnel, is submitted in an effort to 
reopen his previously denied claim for VA pension 
eligibility.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that, if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  
For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2009).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). " Active military, 
naval, and air service" includes active duty. "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b). "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  
38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2009).  Such service 
is deemed not to be active service for purposes of granting 
nonservice-connected pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261, 264 (1996).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States, dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2009).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2009).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b) (2009).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

The appellant's eligibility for VA nonservice-connected 
disability pension benefits was initially denied by RO action 
in May 1962, when it was determined through contact with the 
service department that the appellant was without qualifying 
service so as to render him basically eligible for VA 
disability pension.  Further attempts to reopen his claim for 
pension eligibility followed, the most recent of which was 
denied by the RO in its letter of April 2005, wherein the 
appellant was advised of the adverse action taken, the 
reasons therefor, and his right to appeal.  An appeal of the 
April 2005 denial was not then initiated within the time 
limits prescribed by law, thereby rendering the April 2005 
action final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial in April 2005, 
the question at this juncture is whether new and material 
evidence has been received to reopen the previously denied 
claim.  This entails a review of the evidence received at the 
time of entry of the most recent final decision and 
thereafter.  

Of record at the time of entry of the RO's decision in April 
2005 were, in pertinent part, the service department's 
certification in August 1962 that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Also then of record were a 
Certification of Military Service as to service rendered by 
the appellant from July 1946 to April 1947, and a War 
Department Adjutant General Form 53-55 setting forth the 
appellant's service.  One or more documents then of record 
also showed the appellant's military service from July 1946 
to April 1947 to be as a New Philippine Scout.  In addition, 
records of medical examinations at service entrance and 
separation were then on file, as were various statements from 
the appellant and others as to the nature of his military 
service and disabilities, and, also, a variety of medical 
records documenting the appellant's various medical 
conditions.  

Received by VA since entry of the April 2005 were duplicate 
copies of many of the items of evidence previously submitted 
by the appellant, in addition to various written statements 
and affidavits from the appellant, the transcript of 
testimony offered by himself and his spouse at a Board 
hearing in July 2009, and medical documentation from various 
sources as to the status of the appellant's disabilities 
during post-service years.  In addition, the appellant has 
submitted to VA a Confirmation of Military Service from the 
Philippine Military Service Board, a statement of service 
prepared by the Philippine Veterans Affairs Office, and 
statements from third parties attesting to the appellant's 
age, marriage, and disability.  

Received by VA in February 2009 for the first time was an 
Affidavit for Philippine Army Personnel containing additional 
information relating to the appellant's service rendered from 
June 1942 to October 1945.  In April 2009, the RO adjudicated 
(granted) a claim for Filipino Equity Compensation.  On the 
basis of the evidence developed, VA sought recertification to 
NPRC in December 2009 as to the nature of the appellant's 
military service.  In the recertification request to NPRC, 
specific reference was made to the fact that the prior 
certification in August 1962 contained no reference to the 
appellant's middle name or initial.  In response, the NPRC 
advised VA in writing in January 2010 that there was no 
change in the prior negative certification as to the 
appellant's military service.  

The additional evidence submitted subsequent to the RO's 
decision in April 2005 was at least in part not previously 
submitted to agency decision-makers, but that "new" 
evidence does not relate to an unestablished fact, i.e., 
documenting service of the appellant such as would bestow 
basic eligibility for VA nonservice-connected disability 
pension.  That evidence is merely cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial and it also does not raise at least a reasonable 
possibility of substantiating the claim for a grant of legal 
eligibility for VA pension.  

Because the evidence  received by VA since the decision of 
April 2005 fails to provide any the requisite service to 
establish basic legal eligibility for VA pension, it 
necessarily follows that new and material evidence has not 
been received and the appellant's previously denied claim for 
VA pension eligibility may not now be reopened.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc).


ORDER

New and material evidence not having been received by VA to 
reopen a previously denied claim for legal eligibility for VA 
nonservice-connected disability pension, the appeal is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


